                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

In re:                                    )                        Chapter 11
                                          )
LOUISIANA PELLETS, INC., et al.           )                        Case No. 16-80162
                                          )
      Debtors                             )                        Jointly Administered
__________________________________________)

                                CERTIFICATE OF SERVICE

         This is to certify that the Order [Doc. 847] on the Motion for Expedited Hearing on the

Motion to Partially Lift Seal as to Certain Documents has been served on the following:

 Walter E. Dorroh, Jr.                      Stephen H. Kupperman
 3225 N 1st Street (physical)               BARRASSO USDIN KUPPERMAN FREEMAN
 PO Box 1889 (mailing)                      & SARVER, L.L.C.
 Jena, LA 71342                             909 Poydras Street, 24th Floor
                                            New Orleans, LA 70112
                                            Attorney for Peter Leibold, Anna Kathrin Leibold,
                                            and Michael Leibold

 Brent B. Barriere                          Jeremy Grabill
 Jason W. Burge                             PHELPS DUNBAR
 Alysson L. Mills                           365 Canal Street, Suite 2000
 Rebekka C. Veith                           New Orleans, LA 70130-6534
 FISHMAN HAYGOOD, LLP                       Attorney for Continentale Sachversicherung AG
 201 St. Charles Avenue, 46th Floor
 New Orleans, LA 70170

 Catherine E. Lasky                         Christie C. Wood
 Kerry A. Murphy                            P.O. Box 1346
 LASKY MURPHY LLC                           Jena, LA 71342-1346
 715 Girod Street, Suite 250                Attorney for Meranda Hyman
 New Orleans, LA 70130




  16-80162 - #848 File 09/03/19 Enter 09/03/19 16:29:27 Main Document Pg 1 of 2
 German Pellets Holding USA, Inc.,          Office of the United States Trustee
 Through its Registered Agent for           300 Fannin St., Suite 3196
 Service of Process,                        Shreveport, Louisiana 71101
 Corporation Service Company
 251 Little Falls Drive
 Wilmington, DE 19808

 C. Davin Boldissar                         Alan H. Katz
 601 Poydras St., Suite 2660                Locke Lord
 New Orleans, LA 70130                      Brookfield Place
                                            200 Vesey Street, 20th Floor
                                            New York, NY 10281

 Bradley Clay Knapp                         Daniel S. Bleck
 Locke Lord LLP                             Adrienne K. Walker
 601 Poydras St., Suite 2660                Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC
 New Orleans, LA 70130                      One Financial Center
                                            Boston, MA 02111


 Rudy J. Cerone                             Elizabeth J. Futrell
 McGlinchey Stafford                        Mark A. Mintz
 601 Poydras St. # 1200                     R. Patrick Vance
 New Orleans, LA 70130                      Laura F. Ashley
                                            Jones Walker, LLC
                                            o/b/o Unsecured Creditor's Committee
                                            201 St. Charles Ave.
                                            New Orleans, LA 70170-5100

by placing a copy of same in the United States Mail, postage prepaid.

       Alexandria, Louisiana, this 3rd day of September, 2019.


                                      /s/ Bradley L. Drell
                                         OF COUNSEL




  16-80162 - #848 File 09/03/19 Enter 09/03/19 16:29:27 Main Document Pg 2 of 2
